Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 1 of 22             PageID #: 309




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I



    IRIS SANCHEZ, individually, and as            Case No. 19-cv-00072-DKW-WRP
    successor in interest to Pekelo Sanchez,
    deceased,
                                                   ORDER GRANTING IN PART
                 Plaintiff,                        AND DENYING AS MOOT IN
                                                   PART DEFENDANTS’ MOTION
          v.                                       TO DISMISS

    CITY AND COUNTY OF HONOLULU,
    et al.,

                 Defendants.



         Defendants move for dismissal of Claims Three and Five of the First

   Amended Complaint (FAC), the individual defendants in their official capacities,

   and the request for punitive damages against the City and County of Honolulu

   (City). For the reasons discussed below, the Court agrees that Claim Five must

   be dismissed because the FAC does not plausibly allege a link between any

   custom or policy of the City and the incident at issue in this case. The Court also

   agrees that the individual defendants in their official capacities must be dismissed

   because the City is the proper defendant for those claims. As for other matters

   raised by the motion to dismiss, Plaintiff has clarified the scope and limits of her

   claims and related relief, rendering the motion to dismiss moot as to those matters,
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 2 of 22          PageID #: 310




   as described further below. Finally, leave to amend the claims dismissed herein is

   denied. That too is explained below.

                                   BACKGROUND

   I.     The Alleged Incident

          The FAC alleges that the following events took place on the morning of

   February 11, 2017. Pekelo Sanchez (Sanchez) and Chayla Belford (Belford) were

   sleeping in a parked 2002 Blue Dodge Ram (Truck). FAC at ¶ 15, Dkt. No. 32.

   At some point, Officers Jonathan Frye, Dylan Shatto, Marvin Parengit, and

   Barbara Delaforce (collectively, “the Officer Defendants”) were called to the scene

   because the Truck was parked in the wrong parking stall, and the owner of the stall

   wanted the Truck moved. Id. at ¶16. Without identifying or explaining

   themselves, the Officer Defendants banged on the windows of the Truck and

   demanded Sanchez and Belford get out. Id. at ¶ 18. Startled by the commotion

   and uncertain as to what was happening, Sanchez and Belford discussed rolling

   down the windows of the Truck. Id. at ¶ 19. As soon as Sanchez reached for the

   keys to do so, the Officer Defendants shot him. Id. at ¶ 20. After being shot,

   Sanchez was able to start the Truck, but was shot a second time. Id. at ¶ 22.

   Evidently, Sanchez died from the injuries inflicted by the Officer Defendants.

   See id. at ¶ 39.


                                            2
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 3 of 22              PageID #: 311




   II.   The FAC

         Five claims are asserted in the FAC. These claims are brought against the

   Officer Defendants, in both their official and individual capacities, and/or the City.

   In Claim One, the FAC alleges that Sanchez was detained without reasonable

   suspicion and arrested without probable cause in violation of the Fourth

   Amendment. In Claim Two, the FAC alleges that the Officer Defendants’ use of

   deadly force was excessive and unreasonable in violation of the Fourth

   Amendment. In Claim Three, the FAC alleges that the death of Sanchez caused

   him to experience severe pain and suffering and caused Plaintiff to lose her

   familial relationship with Sanchez, in violation of due process under the Fourteenth

   Amendment. In Claim Four, the FAC alleges that Sanchez’s death caused

   Plaintiff to lose her familial relationship with him, as well as suffer expenses and a

   loss of financial support in violation of due process under the Fourteenth

   Amendment. In Claim Five, the FAC alleges that the City enacted, sanctioned, or

   tolerated a large number of policies, practices, or customs that were the “moving

   force” behind Sanchez’s death in violation of the Fourth and Fourteenth

   Amendments.




                                              3
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 4 of 22              PageID #: 312




   III.   The Motion to Dismiss

          The motion to dismiss seeks dismissal of various parts of the FAC, pursuant

   to Federal Rule of Civil Procedure 12(b)(6). First, Defendants seek dismissal of

   Claim Five, arguing that the FAC fails to plead a plausible custom, policy, or

   practice that was the moving force behind any alleged constitutional violations.

   Second, Defendants seek dismissal of Claim Three, arguing that it is duplicative of

   another claim raised in the FAC. Third, Defendants seek dismissal of any claim

   for punitive damages against the City, arguing that such damages are not permitted

   under Hawai‘i law. Fourth, Defendants seek dismissal of the Officer Defendants

   in their official capacities, arguing that they are “redundant” given that the City is

   named as a defendant.

          In opposition to the motion to dismiss, Plaintiff first responds that Claim

   Five has been properly pled, arguing that the FAC identifies an express policy, a

   custom or practice, and a decision of a person with final policymaking authority,

   all giving rise to liability. Second, Plaintiff argues that Claim Three should not be

   dismissed because it is asserted on behalf of Plaintiff individually and, to the extent

   the FAC states otherwise, it was “inadvertent[.]” Third, Plaintiff argues that

   punitive damages have been properly sought because such damages are sought

   only against the Officer Defendants in their individual capacities, rather than the


                                              4
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 5 of 22                 PageID #: 313




   City. Fourth, Plaintiff argues that the Officer Defendants should not be dismissed

   in their official capacities because the relevant claims are not brought against the

   City.

           After a reply in support of the motion to dismiss was filed, Dkt. No. 41, the

   Court elected to decide the motion without a hearing, Dkt. No. 43. This Order

   now follows.

                                STANDARD OF REVIEW

           Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

   a claim upon which relief can be granted.” Rule 12(b)(6) is read in conjunction

   with Rule 8(a), which requires “a short and plain statement of the claim showing

   that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Pursuant to Ashcroft

   v. Iqbal, “[t]o survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

   face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

   U.S. 544, 570 (2007)). In addition, “the tenet that a court must accept as true all

   of the allegations contained in a complaint is inapplicable to legal conclusions.”

   Id. Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

   550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff


                                                5
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 6 of 22              PageID #: 314




   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

   at 556). Factual allegations that only permit the court to infer “the mere

   possibility of misconduct” do not show that the pleader is entitled to relief as

   required by Rule 8(a)(2). Id. at 679.

         When a complaint fails to state a plausible claim, leave to amend should be

   given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not

   require leave to amend when (1) it would prejudice an opposing party, (2) it is

   sought in bad faith, (3) it would produce an undue delay in litigation, (4) it would

   be futile, or (5) there has been repeated failure to cure a deficiency. Abagninin v.

   AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen

   Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

                                      DISCUSSION

         The Court addresses each of Defendants’ arguments in turn.

   I.    Claim Five

         In Claim Five, Plaintiff asserts a claim against the City for alleged customs,

   policies, or practices that were the moving force behind constitutional violations

   she and Sanchez allegedly suffered. As the parties indicate in their briefing, this




                                              6
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 7 of 22              PageID #: 315




   claim is premised upon Monell v. Dep’t of Soc. Services of the City of New York,

   436 U.S. 658 (1978).

         In Monell, the U.S. Supreme Court held that a municipality, such as the City,

   could be “sued directly under [42 U.S.C.] § 1983 for monetary, declaratory, or

   injunctive relief where, as here, the action that is alleged to be unconstitutional

   implements or executes a policy statement, ordinance, regulation, or decision

   officially adopted and promulgated by that body’s officers” or is “visited pursuant

   to governmental ‘custom’ even though such a custom has not received formal

   approval through the body’s official decisionmaking channels.” Id. at 690-691.

   In addition, the Supreme Court has held that a municipality can be liable under

   Section 1983 for a “failure to train” when “the failure to train amounts to deliberate

   indifference to the rights of persons with whom the police come into contact.”

   City of Canton v, Harris, 489 U.S. 378, 388 (1989). However, a municipality

   cannot be held liable under Section 1983 “solely because it employs a tortfeasor–

   or, in other words, a municipality cannot be held liable under § 1983 on a

   respondeat superior theory.” Monell, 436 U.S. at 691 (emphasis in original).

         As a result, a plaintiff can allege municipal liability under Section 1983 in

   one of three ways. First, a municipality can be liable when it or a person with

   final policymaking authority within the municipality expressly enacts or authorizes


                                              7
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 8 of 22             PageID #: 316




   a policy respecting a challenged action. Id. at 690; Pembaur v. City of Cincinnati,

   475 U.S. 469, 481-483 (1986) (“The official must also be responsible for

   establishing final government policy respecting such activity before the

   municipality can be held liable.”). Second, a municipality can be liable for a

   custom that, although not expressly enacted, is “so permanent and well settled” it

   operates with the force of law. Monell, 436 U.S. at 691 (quotation omitted).

   Third, a municipality can be liable for a failure to train its employees when such

   failure amounts to deliberate indifference towards the rights of its inhabitants.

   City of Canton, 489 U.S. at 388. In addition, a plaintiff must allege that a policy,

   custom, or failure to train actually caused a municipality’s employee(s) to commit

   the constitutional deprivation. Id. at 391; Monell, 436 U.S. at 694.

         With that guidance in mind, the Court agrees with Defendants that Claim

   Five must be dismissed. The reason is straightforward, albeit needlessly

   elongated due to the nature of the FAC’s allegations, in that not one of the

   purported policies, customs, or failures to train is anything other than a conclusory

   assertion unattached to the alleged constitutional deprivations in this case.

   Accurately summarized, the policies, customs, and failures alleged in the FAC

   constitute, except in a few instances, nothing more than a conclusory laundry list of




                                              8
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 9 of 22                        PageID #: 317




   purported deficiencies that could be (and may have been) asserted against any

   municipality in the country.1

          One policy specific to Honolulu is the FAC’s allegation that Policy 1.04 of

   the Honolulu Police Department, which relates to the “Use of Force[,]” is

   unconstitutional. The FAC alleges that Policy 1.04 allows a police officer to

   “speculate[]” when the use of deadly force is necessary. FAC at ¶ 64(a). The

   FAC, though, provides no factual allegations, other than argumentative gloss, to

   support this assertion. Moreover, the language quoted in the FAC from Policy

   1.04 does not state that an officer can speculate about when to use deadly force.

   Therefore, nothing alleged in the FAC plausibly suggests that Policy 1.04 is

   unconstitutional.2 Further, leave to amend this claim, to the extent it relies on



   1
     The Court says “may have been” because, in counsel’s apparent haste to provide a long list of
   alleged policies, counsel forgot to omit, on at least three occasions, the “Torrance PD” or “TPD”
   from the allegations. See FAC at ¶¶ 64(f), (k), (l). Evidently, counsel cut and pasted the
   allegations here from some other Section 1983 complaint filed in California.
   2
     The Court adds that the language quoted in the FAC from Policy 1.04 is highly misleading. In
   more complete form, Policy 1.04 provides, with respect to deadly force, that: “Deadly force may
   be used only when an officer reasonably believes that the use of such force is necessary to
   defend his or her own life or that of another person in immediate danger of death or serious
   bodily injury.” See Honolulu Police Department, Policy Law Enforcement Role,
   Responsibilities, and Relationships, Policy No. 1.04 Use of Force, 17 (April 24, 2015),
   http://www.honolulupd.org/information/pdfs/UseofForce-08-13-2019-10-02-07.pdf. The policy
   further provides that “the use of deadly force is a seizure subject to the ‘reasonableness’
   requirement of the Fourth Amendment.” Id. Finally, the policy provides that: “Constitutional
   justification for the use of force is evaluated on the concept of ‘reasonableness.’ Police officers
   are restricted to the use of force that is ‘objectively reasonable’ in light of the facts and
   circumstances as the officer perceived them to be at the time of the incident.” Id. at 2; see also
   United States v. Ritchie, 342 F.3d 903, 908–09 (9th Cir. 2003) (stating that a court may consider,
                                                    9
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 10 of 22                       PageID #:
                                   318



  Policy 1.04, would not be appropriate because no amendment could cure the

  deficiencies highlighted above. As a result, Claim Five is dismissed, and the

  motion to dismiss granted in this regard.

         Apart from Policy 1.04, the FAC arguably alleges a Monell claim premised

  upon the decision of a final policymaker. More specifically, the FAC alleges that

  the Chief of Police was the final policymaker with respect to whether “additional

  actions” are necessary regarding an employee’s conduct. Id. at ¶ 77. The FAC

  further alleges that the Chief of Police reviewed video camera footage of the

  incident and was aware that the Officer Defendants did not know Sanchez’s

  criminal history prior to shooting him. Id. at ¶ 78. The FAC further alleges that

  a deputy prosecutor of the City chose not to bring any charges against the Officer

  Defendants. Id. at ¶ 79. As alleged, any “final policymaker” claim is deficient,

  not the least because, although the FAC alleges that the Chief of Police was the

  final policymaker, the only decision alleged was one made by the deputy

  prosecutor–i.e., the decision not to bring charges.

         In addition, leave to amend a “final policymaker” claim would be futile.

  First, neither the Chief of Police nor the deputy prosecutor caused the alleged

  constitutional injuries in this case. See Christie v. Iopa, 176 F.3d 1231, 1235 (9th


  inter alia, documents incorporated by reference in the complaint, without converting a Rule
  12(b)(6) motion to dismiss into a motion for summary judgment).
                                                 10
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 11 of 22                         PageID #:
                                   319



  Cir. 1999) (“[A] municipality can be liable for an isolated constitutional violation

  when the person causing the violation has final policymaking authority.”)

  (quotation omitted). Second, to the extent they might be able to, neither the Chief

  of Police nor the deputy prosecutor delegated final policymaking authority to the

  Officer Defendants. Cf. id. at 1237 (explaining that the Ninth Circuit has

  “refused to hold that the Los Angeles chief of police had delegated final

  policymaking authority to rank-and-file police officers[,]” and further explaining

  that, in Honolulu, the county prosecutor, not a deputy prosecutor, creates general

  policies for when to charge a defendant). Third, to the extent they might be able

  to, neither the Chief of Police nor the deputy prosecutor, ratified the Officer

  Defendants’ conduct. See id. at 1239 (“To show ratification, a plaintiff must

  prove that the authorized policymakers approve a subordinate’s decision and the

  basis for it.”). Merely refusing to bring charges against the Officer Defendants

  does not mean that their conduct has been ratified. See id. (“[I]t is well-settled

  that a policymaker’s mere refusal to overrule a subordinate’s completed acts does

  not constitute approval.”).34 As a result, the motion to dismiss Claim Five is



  3
    In fact, as to the Chief of Police, other than reviewing video camera footage, there is no
  allegation that the Chief took any action with respect to the alleged incident in this case. See
  FAC at ¶¶ 78-79.
  4
    As for the allegation that the Chief of Police and the deputy prosecutor “conspired to ignore key
  evidence[,]” FAC at ¶ 80, this is a conclusory assertion, devoid of any factual enhancement
                                                  11
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 12 of 22                       PageID #:
                                   320



  granted with respect to any Monell claim premised upon a decision of a final

  policymaker.

         The FAC also alleges a long list of customs and failures to train as being

  actionable. None of them, however, are factually and/or legally sufficient. For

  example, the FAC alleges that the City failed to train its officers in how to handle

  situations involving a perceived threat, FAC at ¶ 64(b), without any allegation as to

  how the City failed to properly train its officers or how that failure led to Sanchez’s

  death, see City of Canton, 489 U.S. at 391 (explaining that, “for liability to attach

  in this circumstance the identified deficiency in a city’s training program must be

  closely related to the ultimate injury.”). In fact, the FAC does not even allege

  why the City’s training program was not “proper[.]” It merely baldly asserts that

  it was, which is an assertion that could be baldly made about any training program.

         Next, the FAC alleges that the City was aware of “similar allegations” of

  wrongful conduct, including conduct by the Officer Defendants. FAC at ¶ 64(c).

  Although that paragraph of the FAC does not illuminate the purported “similar

  allegations,” later in the FAC, three incidents are provided as exemplars. See id.

  at ¶ 70. None of them, however, are “similar” to the event alleged in this case.

  The first allegedly involves officers pepper spraying a person a dozen times while


  relevant to the alleged incident. Therefore, the Court need not consider it. See Iqbal, 556 U.S.
  at 678.
                                                 12
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 13 of 22              PageID #:
                                   321



  he was walking in Honolulu and shooting him with a Taser gun up to three times.

  Id. at ¶ 70(a). This case, by contrast, does not involve pepper spray, tasering, or a

  person walking. Moreover, no allegation is made that the force used in the

  example was excessive. The second allegedly involves a state judge dismissing a

  criminal case because police withheld testimony and cell phone videos of an arrest.

  Id. at ¶ 70(b). This case is not remotely similar. The third allegedly involves a

  police officer punching a person in the face and throwing the person to the ground,

  with charges being brought against the officer. Id. at ¶ 70(c). This case does not

  involve a person being punched in the face and thrown to the ground. Moreover,

  no allegation is made that the force used in the example was excessive. In

  addition, contrary to the assertion in paragraph 64(c) of the FAC, none of the three

  incidents involve any of the Officer Defendants.

        The FAC also alleges that “[m]edia reports” reflect a “significant increase”

  in “shooting and excessive force incidents.” Id. at ¶ 65. More specifically, the

  FAC alleges that three individuals were shot by police officers in 2016, 11 were

  shot in 2017, six were shot in 2018, and there were two “officer-involved

  shootings” on one day in February 2019. To the extent this snapshot could be

  considered somehow relevant, simply taken numerically, it does not reflect a

  “significant increase” in shooting incidents. In fact, it does not reflect an increase


                                            13
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 14 of 22                          PageID #:
                                   322



  at all. Moreover, there are no allegations that any of the “officer-involved

  shootings” included the use of excessive force.

         The FAC further alleges a number of omissions by the City, such as the

  refusal to “adequately” discipline officers, the refusal to “competently and

  impartially” investigate allegations of misconduct, and the failure to adequately

  supervise officers. Id. at ¶¶ 64(d), (e), (i). Putting aside that there are no

  allegations as to why the City’s discipline, investigations, or supervision were not

  adequate, competent, or impartial, there are no allegations, plausible or otherwise,

  that these purported customs were “so permanent and well settled” to constitute the

  force of law. See Monell, 436 U.S. at 691. Rather, like other allegations already

  mentioned, they are bald assertions that could be asserted against any municipality.

  The same is true of the allegations that the City fired employees who reported acts

  of misconduct and covered up the same. See FAC at ¶¶ 64(f), (g).5

         Next, the FAC alleges a number of failures to train, including training

  officers in how to contact civilians, how not to racially profile individuals, making



  5
   With respect to “cover-up[s],” the FAC alleges that the Honolulu Police Department policy
  manual requires use-of-force incidents to be reported to the Chief of Police and the Department
  of the Prosecuting Attorney, which “enables the City to begin the cover-up of misconduct at its
  inception.” FAC at ¶ 64(h). Apart from the fact that this allegation seems to suggest that
  police officers should conceal their uses of force, Plaintiff cites no law suggesting that requiring
  an officer to report a use of force to his or her superiors constitutes an unconstitutional policy.
  Moreover, there are no allegations that the requirement to report uses of force, or covering up the
  same, caused Sanchez’s death.
                                                   14
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 15 of 22                       PageID #:
                                   323



  traffic stops, and using force such as “arm hold techniques[.]” Id. at ¶¶ 64(j), (k),

  (l).6 Among other things, these allegations provide no basis, plausible or

  otherwise, to find that the City acted with deliberate indifference with respect to

  the purported failures. See City of Canton, 489 U.S. at 389 (“Only where a failure

  to train reflects a ‘deliberate’ or ‘conscious’ choice by a municipality…can a city

  be liable for such a failure under § 1983.”). Simply put, there are no allegations

  that the City took any deliberate or conscious action in this regard. Moreover, as

  already discussed, none of the purported examples of misconduct in the FAC are in

  any way relevant to this case. See Connick v. Thompson, 563 U.S. 51, 62-63

  (2011) (holding that deliberate indifference was not shown by a pattern of similar

  constitutional violations because the identified violations were “not similar to the

  violation at issue here,” and thus, “they could not have put [the defendant] on

  notice that specific training was necessary to avoid this constitutional violation.”).

  Further, there are no allegations that the alleged inadequacies in the City’s training

  were so “patently obvious” so as to subject the City to liability. See id. at 64

  (explaining that, when there is no pre-existing pattern of constitutional violations, a




  6
   The FAC’s reference to “arm hold techniques” is another example of how many of the
  allegations therein appear to have been copied from a complaint in a different case. The alleged
  incident here has nothing to do with “arm hold techniques.”
                                                 15
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 16 of 22                           PageID #:
                                   324



  municipality can be liable for a failure to train only when the unconstitutional

  consequences of failing to do so are “patently obvious”).78

         Next, the FAC alleges that the City condoned and encouraged litigation for

  the purpose of “insulating” its employees, a “conspiracy of silence” in order to

  conceal wrongdoing, the use of excessive force, and an “atmosphere of

  lawlessness….” FAC at ¶¶ 64(m), (n), (o), (p). No factual allegations, however,

  are provided regarding the activities the City purportedly encouraged, such as

  when these activities began, how often they occurred, or for what wrongdoing the

  alleged encouragement was provided. As such, no allegation is made related to

  whether these purported customs are “so permanent and well settled” as to

  constitute a custom of the City. Nor is it even clear if the allegations are relevant

  to this case. Plaintiff appears to believe in the power of hyperbole, when the

  power of facts would be far more useful.

         Next, the FAC alleges that the City created a training committee and a use-

  of-force board to review incidents involving death or serious bodily injury, but not



  7
    The Court notes that Plaintiff’s response to the motion to dismiss does nothing to cure the
  deficiencies in the FAC in this regard. Instead, the response simply regurgitates the relevant
  paragraphs of the FAC and then states that there was deliberate indifference. See Dkt. No. 40 at
  7-11. No explanation, however, is provided as to why any of the regurgitated paragraphs are
  relevant to the deliberate-indifference analysis.
  8
    In addition, the allegations regarding failures to train appear to be undercut by other allegations
  in the FAC. Notably, the FAC alleges that the Officer Defendants “receiv[ed] training that
  [was] designed to prevent the conduct described in [the FAC]….” FAC at ¶ 73.
                                                    16
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 17 of 22                       PageID #:
                                   325



  incidents involving racial animus, profiling, discrimination, dishonesty, or

  “misconduct[.]” FAC at ¶¶ 75-76. The FAC alleges that, as a result, the review

  of incidents involving the City’s officers is not “meaningful[.]” Id. Once again,

  the relevance of these allegations to the facts of this case is unclear. This case

  involves a death, and thus, it would have been reviewed based upon the FAC’s

  allegations. It is, therefore, entirely unclear why a policy of reviewing incidents

  involving death would have caused the Officer Defendants to then commit the

  incident that would be reviewed. Moreover, there are no allegations that this case

  involves any of the examples of misconduct alleged in the FAC, such as racial

  profiling or dishonesty.9

         The only remaining issue, with respect to all of the foregoing alleged

  customs and failures to train, is whether leave to amend should be granted. The

  Court finds that it should not because amendment would be futile. As discussed,



  9
   The FAC also alleges that the incident resulting in Sanchez’s death took place while the former
  Chief of Police, a former deputy prosecutor, and various police officers engaged in the
  obstruction of justice. FAC at ¶¶ 66-69. No allegation is made in those paragraphs, however,
  as to why any of the same are relevant to this case. Later in the FAC, it is alleged that the
  Officer Defendants were “aware that any excessive use of force would be overlooked and/or
  excused” by the Chief of Police and the deputy prosecutor. Id. at ¶ 81. To the extent these
  allegations are meant to be connected–i.e., when Sanchez died, there was a custom of
  overlooking the use of excessive force–no such connection is alleged. Particularly, there is no
  allegation that the obstruction of justice committed by the former Chief of Police and the former
  deputy prosecutor had anything to do with the use of excessive force by any police officers, let
  alone the Officer Defendants. As such, the Court rejects the foregoing as a longstanding custom
  actionable under Monell.
                                                 17
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 18 of 22                         PageID #:
                                   326



  many of the customs and failures to train are generic allegations that could be

  asserted against any municipality. As for customs and failures to train that are

  specific to the City and/or the Honolulu Police Department, none of them are

  remotely relevant to the alleged incident during which Sanchez was killed.

  Amendment cannot cure these deficiencies. For example, amendment cannot

  cure the fact that none of the alleged exemplars of unconstitutional conduct are

  relevant to this case.10 Moreover, the FAC is not Plaintiff’s first opportunity to

  correct her Monell allegations. Notably, in a motion to dismiss the original

  complaint, Defendants made similar arguments to the ones they make now

  regarding the deficiencies in Plaintiff’s Monell allegations. See Dkt. No. 12-1 at

  6-8. None of those deficiencies have been ameliorated in the FAC, and nothing

  therein or in the response to the motion to dismiss suggests that they can be. See

  William O. Gilley Enterprises, Inc. v. Atl. Richfield Co., 588 F.3d 659, 669 n.8 (9th

  Cir. 2009) (explaining that, even if the plaintiff could, “in the abstract,” amend his

  complaint to state a claim, “his repeated failure to do just that suggests that it

  would be futile to offer him another chance to do so.”); Zody v. Microsoft Corp.,

  2013 WL 2468250, at *5 n.4 (N.D. Cal. June 7, 2013) (dismissing a counterclaim

  without leave to amend because, although the defendant had the opportunity to


  10
    Similarly, nothing can cure the fact that the Torrance Police Department is not (and will not be)
  a defendant in this case.
                                                  18
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 19 of 22               PageID #:
                                   327



  allege facts in support of the claim, the defendant “did not do so despite the fact

  that [the plaintiff] filed a motion to dismiss the previous counterclaim based on

  reasons also raised in the pending motion.”) (emphasis in original). As a result,

  the motion to dismiss is granted without leave to amend to the extent the Monell

  claim is premised on a custom or failure to train by the City.

        With no further bases for a Monell claim alleged in the FAC (or asserted in

  the response to the motion to dismiss), Claim Five is, therefore, dismissed in full.

 II.    Claim Three

        Defendants argue that Claim Three should be dismissed because it is

  duplicative of Claim Two, which is Plaintiff’s Fourth Amendment claim for

  excessive force against Sanchez. Although acknowledging that Claim Three is

  brought on behalf of herself and Sanchez, Plaintiff nonetheless asserts that Claim

  Three was only intended to be brought on behalf of herself. Dkt. No. 40 at 12-13.

  Plaintiff, in other words, asserts that Claim Three was “inadvertently” brought on

  behalf of Sanchez. Id. at 13.

        Because Claim Three is clearly brought on behalf of both Plaintiff and

  Sanchez, the latter of which Plaintiff acknowledges would duplicate Claim Two,

  the motion to dismiss is granted as to Claim Three to the extent the claim is




                                            19
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 20 of 22                       PageID #:
                                   328



  brought on behalf of Sanchez. The motion to dismiss is moot with respect to

  Claim Three in all other respects.11

 III.    Punitive Damages

         Defendants argue that Plaintiff’s request for punitive damages should be

  dismissed to the extent it is made against the City. In response, Plaintiff asserts

  that, in the FAC, she only intended to seek punitive damages with respect to the

  Officer Defendants in their individual capacities, not the City. Dkt. No. 40 at 13-

  14. Since Plaintiff clarifies that she only seeks punitive damages against the

  Officer Defendants in their individual capacities, the Court finds Defendants

  arguments in this regard moot. Specifically, going forward, the FAC may only be

  construed as seeking punitive damages against the Officer Defendants in their

  individual capacities.

 IV.     Officer Defendants in Their Official Capacities

         Defendants argue that the Officer Defendants in their official capacities

  should be dismissed from this action because the City is named as a defendant in

  this case and the City is the party in interest with respect to those claims. In

  response, Plaintiff argues that the Officer Defendants in their official capacities



  11
    The Court declines to require Plaintiff to file another amended complaint to correct this
  “inadverten[ce],” as doing so will merely waste time. The Court will bind Plaintiff to each of
  her clarifications set forth herein.
                                                 20
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 21 of 22                        PageID #:
                                   329



  should not be dismissed because the City is not named as a defendant with respect

  to the relevant claims. Dkt. No. 40 at 14. Instead, the City is only named as a

  defendant with respect to the Monell claim. Id.

         The Court agrees with Defendants that Plaintiff has misconstrued the law in

  this regard. Contrary to Plaintiff’s apparent, yet unsupported, contention, the

  issue is not whether a specific claim names an entity, like the City, as a defendant

  to that specific claim. Rather, the issue is, simply, whether a claim is asserted

  against an officer in his official or individual capacity. See, e.g., Pistor v. Garcia,

  791 F.3d 1104, 1112 (9th Cir. 2015) (“As a general matter, individual or ‘personal

  capacity suits seek to impose personal liability upon a government official for

  wrongful actions he takes under color of law,’ and that were taken in the course of

  his official duties. By contrast, official capacity suits ultimately seek to hold the

  entity of which the officer is an agent liable, rather than the official himself: they

  ‘generally represent merely another way of pleading an action against an entity of

  which an officer is an agent.’”) (quoting Kentucky v. Graham, 473 U.S 159, 165-

  166 (1985)) (citations, ellipsis, and internal quotation marks omitted).12 Here, it is

  undisputed that the relevant claims are asserted, in part, against the Officer



  12
    As such, even if the City had not been named as a defendant, as it was here, it would have been
  proper, upon request, for the City to substitute itself as the defendant for any official-capacity
  claim. Luke v. Abbott, 954 F. Supp. 202, 204 (C.D. Cal. 1997).
                                                  21
Case 1:19-cv-00072-DKW-WRP Document 49 Filed 11/12/19 Page 22 of 22               PageID #:
                                   330



  Defendants in their official capacities. Therefore, the City, not the Officer

  Defendants, is the proper defendant for the official capacity claims. As a result,

  the motion to dismiss is granted to the extent that the Officer Defendants, in their

  official capacities only, are dismissed from this case.

                                    CONCLUSION

        For the reasons stated herein, the motion to dismiss, Dkt. No. 38, is

  GRANTED IN PART and DENIED AS MOOT IN PART. Claim Five and the

  Officer Defendants in their official capacities only are dismissed without leave to

  amend. Claim Three and the request for punitive damages are clarified to the

  extent set forth herein.

        IT IS SO ORDERED.

        Dated: November 12, 2019 at Honolulu, Hawai‘i.




  IRIS SANCHEZ, individually, and as successor in interest to Pekelo Sanchez,
  deceased v. City & County of Honolulu, et al; Civil No. 19-00072 DKW-WRP;
  ORDER GRANTING IN PART AND DENYING AS MOOT IN PART
  DEFENDANTS’ MOTION TO DISMISS

                                            22
